UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian St. Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:06/30 Date of reporting period:06/30/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. IMS Capital Value Fund IMS Strategic Income Fund IMS Dividend Growth Fund Annual Report June 30, 2010 Fund Advisor: IMS Capital Management, Inc. 8995 S.E. Otty Road Portland, OR97086 Toll Free (800) 934-5550 IMS Capital Value Fund Management’s Discussion and Analysis Dear Shareholders, For the twelve month period ended June 30, 2010, the IMS Capital Value Fund returned 13.72% versus the S&P 500 Index return of 14.43%, the S&P MidCap 400 Index return of 24.93%, and the Russell Mid-Cap Value Index return of 28.91%. The healthcare and consumer sectors provided the majority of the stand out performers in the Fund over the last year.Hill-Rom Holdings (+90.7%), maker of medical surgical products, posted the best return for the year due to positive sales and earnings momentum. Gentiva Health Services (+64.1%), provider of home health services for adults and the elderly also contributed to the Fund’s overall return for the year. This healthcare stock should perform well due to the aging population. Service Corporation International (+35%) had strong performance due to its recession resistant funeral service products. Del Monte Foods (+56.1%) was another standout performer. Del Monte Foods has built strong brand equity in its pet and consumer food lineup by innovating behind traditional brands and positioning its products to capture growing trends. The primary reason the Fund underperformed its benchmark (S&P MidCap 400 Index) for the period was its significantly higher weighting and less favorable composition of consumer stocks.In total the Fund had 29.8% in consumer stocks while the benchmark, had only 17.5%.Additionally, the Fund owned more stocks that were negatively impacted by the persistently negative housing market including home builders, title insurers, credit reporting agencies and banks. Leading detractors from the Fund’s performance were related to the housing industry’s continued slump. First American Financial Corporation (FAF) was one of the best stock performers in the Fund last year (+18%); however, it was the worst performer this year (-51.1%).In June 2010, FAF split into two companies.It is typical for the shares of a spin off to trade down initially as there can be selling pressure from those who don’t wish to own the new, more narrowly focused company.The spin-off resulted in a company that is more cyclical due to its reliance on real estate markets; however, it remains a leader in the title insurance market. FAF should perform well as the housing market recovers.Another major laggard this year was Meritage Homes (-13.7%), a leading builder of single family homes mostly in Texas. Revenue is forecasted to rise as a result of improved backlog during the first half of this year; however, the May softness in housing, caused in part by the expiration of the home buyer tax credit, took a toll on the stock.King Pharmaceuticals (-21.2%), a maker of pain medication, was another detractor to the Fund’s performance because of generic competition. However, future growth from newer pain products from the Alpharma acquisition and rising healthcare spending should help improve its bottom line. Finally, Northern Trust Corporation (“Northern”) (-11.1%), a custody and asset management firm, showed poor results during the year as revenue growth remained a challenge due to low interest rates.The firm is focused heavily on international markets. Nearly half of its investments are funded from foreign time deposits, and its global custody assets are increasing at a 30% annual clip. This diversifies Northern's revenue base and opens the firm to faster-growing international markets. Market volatility can be a good thing to the extent that it enables us to move cash into quality, undervalued stocks.We remain optimistic on the economy and the stock market. The four largest sectors in this fund: technology, financials, consumer cyclicals, and healthcare are slowly showing improved returns. As the economy recovers, these sectors will be the first to exhibit positive momentum characteristics. As always, we continue to seek out undervalued, seasoned stocks that are demonstrating signs of positive momentum.We thank you for your investment in the IMS Capital Value Fund. Sincerely, Carl W. Marker Portfolio Manager The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The S&P Mid-Cap 400 Index, Russell Mid-Cap Value Index and S&P 500 Index are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees. The indices are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in these indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on June 30, 2000 and held through June 30, 2010. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. IMS Strategic Income Fund Management’s Discussion and Analysis DearFellow Shareholder, For the fiscal year ended June 30, 2010, the IMS Strategic Income Fund returned 32.97%, compared to 18.45% for the Merrill Lynch US Corporate and High Yield Master index.The fund outperformed because of greater contribution from the Fund’s high yield bonds.The Barclay’s (formerly Lehman) Capital Aggregate Bond Index returned 9.50%.This index contains only investment grade bonds, and has no high yield bonds, common stocks, or preferred stocks. The year was almost a mirror image of the prior year.Most of the twelve-month period ending June 30, 2010 was characterized by fear subsiding and rising prices for investment grade and high yield bonds, dividend stocks, preferred stocks, REITs and income trusts.Doubts about the strength of the recovery led to a correction in all but treasuries in Q2 2010, to finish the fiscal year. The US economy has not returned to 2006-2007 levels of activity, employment, optimism, or leverage.Given the current backlog of homes and commercial properties for sale or foreclosed, it will take a few years of improved employment and earnings to recycle them and heal bank balance sheets.Corporate profits have been strong, often from expense controls which includes not hiring.The ability of governments in the US, Europe, and Japan to increase monetary or fiscal stimulus is limited.So we look for a gradual, long recovery, rather than a quick return to previous conditions. Stock market indices, and yields of investment grade or high yield bonds (relative to risk free treasuries) are all cheaper than 2006-2007 levels, which means there is still value for income investors. Last year at this time, it was difficult or impossible to sell or price many types of bonds.In general, the market has returned to normal conditions.In the Fund’s portfolio, our high yield bonds which suffered the most in 2008, recovered nicely in 2009.The Fund owns a handful of defaulted bonds (real estate, oil & gas drillers), that are not currently paying interest, because we are convinced that their ultimate value is greater than the current market price.While an improving economy and rising bond ratings lifts all ships, our investment approach in high yield is to own bonds in the higher end of high yield when we like the issuer’s product or service, and like the price and yield of the bond.Recent purchases have included Clearwire Communications 12% 2015 (on seemingly endless demand for wireless bandwidth), and Pioneer Natural Resources 7.5% 2020 (onshore natural gas & oil). Through the year we have been increasing the weight of investment grade bonds as we find yields above 7% in some BBB and single A rated bonds.These have largely been banks, financials, and insurers that we are comfortable with either the senior debt of 2nd tier banks such as Zions, or the subordinated debt of very strong companies in their field like Rabobank, Farmer’s Insurance, Metlife and Schwab. Currently about two thirds of the Fund’s assets are invested in bonds with the balance in income trusts, REIT’s, preferred stocks and high-dividend common stocks. We typically hold very little cash as money market yields are historically low. We are pleased with the Fund’s 30-day SEC yield of 5.70% as of June 30, 2010. However we also feel that it is important to point out that the 30-day SEC yield calculation is designed for pure bond funds and understates the actual 12-month current dividend yield of the Fund which is calculated by taking the previous 12 monthly dividends (.56) divided by the 6/30/2010 share price ($6.50).As of June 30, 2010, the 12-month current dividend yield was 8.62%.The Fund has now paid a dividend every month since its November 2002 inception without interruption. We continue to seek a balance between high current income, reasonable levels of volatility and a moderate potential for capital appreciation.We appreciate and thank you for your investment along side us in the IMS Strategic Income Fund. Sincerely, Carl W. Marker Portfolio Manager The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Fund changed its benchmark to the Merrill Lynch U.S. Corporate and High Yield Master Index to better reflect the Fund’s investment strategy. The Indices are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees. The Barclays Capital Aggregate Bond Index and the Merrill Lynch U.S. Corporate and High Yield Master Index are widely recognized unmanaged indices of fixed income prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio.Individuals cannot invest directly in index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. ***The Lipper classification represents a simple average of all funds within a given Lipper classification. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through June 30, 2010. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original IMS Dividend Growth Fund Management’s Discussion and Analysis Dear Fellow Shareholder, The IMS Dividend Growth Fund returned 8.71% for the twelve months ended June 30, 2010 compared to the S&P 500 Index which returned 14.43%.The difference in performance is understandable given that the Fund underwent a significant transition during the period, and was not fully invested in stocks during a portion of the reporting period from June 30, 2009 to September 1, 2009 when it was still the IMS Strategic Allocation Fund.During that period, the Fund had not yet changed its name or its investment approach and therefore held a portfolio of exchange-traded funds and individual bonds, both domestic and international.Since the reporting period was a mix of the two investment approaches, comparisons to market indices are difficult.The increase in stock prices that pushed up the returns of the S & P 500 during the period could be characterized as a “low quality rally”.In other words,the lower quality companies with weaker balance sheets and less consistent growth, tended to lead the market rally since they had fallen so hard during the bear market and since investors were finally willing to invest in speculative stocks again.For the majority of the reporting period, very high quality, financially strong companies underperformed weaker more speculative stocks.Since the Fund owns a collection of high quality, financially strong dividend growth stocks, this was a difficult environment for the Fund. During the first nine months of the fiscal year, the stock market rebounded as government stimulus measures helped put the economy back on track. U.S. corporations cut costs resulting in larger cash balances on their balance sheets. This in turn resulted in higher dividend payments, share buybacks, new capital investments, and merger and acquisition activity. However, stock returns during the last three months of the year were mostly negative as investors were concerned about the European debt crisis, persistently high unemployment rate, the oil spill in the Gulf of Mexico, and the Chinese government’s measures to slow down economic growth. The three largest sectors of the Fund were healthcare, consumer staples, and technology, making up 26%, 12%, and 11%, respectively. The healthcare sector, according to Morningstar, posted a return of 16% for the year. This sector has solid dividend yields and this yield becomes even more enticing as investors are increasingly frustrated with the low yields currently being paid on many fixed income investments. The consumer staples sector had a return of 27% for the year and remains a relatively steady performer. As the economic recovery begins to mature and investors show concerns for sustained economic growth, we believe the largely defensive staples sector is likely to perform in line with the market. The technology sector returned 33% for the year and is likely to continue to outperform because many companies have put off upgrading systems and software. If companies choose to upgrade software, in most cases they will look to upgrade hardware as well, which will help drive revenues higher. We remain optimistic about the long-term potential returns for equities, given reasonable valuations and prospects for profit growth. Looking forward, the recent stock market pullback provides several buying opportunities. We are planning to replace a few holdings in the portfolio which have reached their fair value or no longer meet our criteria and replace them with strong companies paying an above average dividend and having the potential to grow future earnings. This will be the last annual or semi-annual report where the current fiscal year will include results from the former IMS Strategic Allocation Fund.From now on, the current fiscal year returns will exclusively reflect the IMS Dividend Growth Fund’s results.We thank you for your continued confidence as you invest with us in the IMS Dividend Growth Fund. Sincerely, Carl W. Marker Portfolio Manager The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Fund changed its benchmark to the S&P 500 Index to reflect the change in the Fund’s investment strategy. The S&P 500 Index (“S&P”)is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The S&P Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than are found in the Fund’s portfolio. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through June 30, 2010. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Fund Holdings – (Unaudited) 1As a percent of net assets. The Capital Value Fund invests primarily in the common stocks of mid-sized U.S. companies generally having a total market capitalization of $1 billion to $15 billion. 1As a percent of net assets. The Strategic Income Fund’s advisor, IMS Capital Management, Inc., has the flexibility to invest in a broad range of fixed income and equity securities that produce current income. Fund Holdings – (Unaudited) - continued 1As a percent of net assets. The Dividend Growth Fund invests primarily in a diversified portfolio of dividend–paying common stocks. The Dividend Growth Fund’s advisor, IMS Capital Management, Inc., employs a selection process designed to include small-, mid- and large-cap companies with dividend yields and dividend growth rates that exceed the average of the S&P 500 Index. Availability of Portfolio Schedules – (Unaudited) The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Funds’ Expenses – (Unaudited) As a shareholder of the Funds, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2010 through June 30, 2010). Actual Expenses The first line of the table on page 11 provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is only useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. * Expenses are equal to the Funds’ annualized expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). The annualized expense ratios for the Capital Value Fund, Strategic Income Fund, and the Dividend Growth Fund were 1.75%, 1.98%, and 2.60%, respectively. ** Assumes a 5% annual return before expenses. IMS Capital Value Fund Schedule of Investments June 30, 2010 Common Stocks - 99.42% Shares Value Agricultural Chemicals - 2.43% Scotts Miracle-Gro Co. - Class A $ Banks & Financial Services - 9.71% Ameriprise Financial, Inc. Astoria Financial Corp. Federated Investors, Inc. - Class B Northern Trust Corp. SEI Investments Co. Bituminous Coal & Lignite Surface Mining - 2.21% Massey Energy Co. Builders - 7.65% M.D.C. Holdings, Inc. Meritage Homes Corp. (a) Toll Brothers, Inc. (a) Communications & Communications Equipment - 2.18% L-3 Communications Holdings, Inc. Computer Related Services & Equipment - 12.16% Check Point Software Technologies, Ltd. (a) Computer Sciences Corp. Intuit, Inc. (a) VeriSign, Inc. (a) Consulting Services - 1.88% CoreLogic, Inc. Drilling Oil & Gas Wells - 3.08% Helmerich & Payne, Inc. Electrical Components - 2.12% Avnet, Inc. (a) Food & Beverage - 9.11% Del Monte Foods Co. J.M. Smucker Co. / The Tyson Foods, Inc. - Class A *See accompanying notes which are an integral part of these financial statements. IMS Capital Value Fund Schedule of Investments - continued June 30, 2010 Common Stocks - 99.42% - continued Shares Value Healthcare - 8.71% Gentiva Health Services, Inc. (a) $ Hill-Rom Holdings, Inc. Patterson Companies, Inc. Insurance - 7.02% Aon Corp. First American Financial Corp. HCC Insurance Holdings, Inc. Miscellaneous Manufacturing Industries - 2.41% Hillenbrand, Inc. Personal Services - 11.16% Equifax, Inc. Iron Mountain, Inc. Paychex, Inc. Service Corporation International Pharmaceutical Goods - 5.13% King Pharmaceuticals, Inc. (a) Watson Pharmaceuticals, Inc. (a) Plastic Products - 2.06% Newell Rubbermaid, Inc. Radio Telephone Communications - 3.41% NII Holdings, Inc. (a) Restaurants - 2.14% Jack in the Box, Inc. (a) Retail - 1.91% Safeway, Inc. Utility - 2.94% TECO Energy, Inc. TOTAL COMMON STOCKS (Cost $57,046,524) *See accompanying notes which are an integral part of these financial statements. IMS Capital Value Fund Schedule of Investments - continued June 30, 2010 Money Market Securities - 0.68% Shares Value Federated Prime Obligations Fund - Institutional Shares, 0.22%(b) $ TOTAL MONEY MARKET SECURITIES (Cost $387,541) TOTAL INVESTMENTS (Cost $57,434,065) - 100.10% $ Liabilities in excess of other assets - (0.10)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the rate shown represents the yield at June 30, 2010. *See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments June 30, 2010 Common Stocks - 14.69% Shares Value Auto Parts - 1.29% Superior Industries International, Inc. $ Banks & Financial Services - 1.24% Canadian Imperial Bank of Commerce Cigarettes - 1.47% Altria Group, Inc. Communications - 4.12% Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. Electric - Integrated - 2.80% PG&E Corp. Portland General Electric Co. Food & Beverage - 1.57% H.J. Heinz Co. Eurofresh Holding Company, Inc. (a) (h) (j) (k) Gas - Distribution - 0.77% Northwest Natural Gas Co. Medical - Drugs - 1.43% Bristol-Myers Squibb Co. Recreation - 0.00% Bally Total Fitness Holdings Corp. (a) (h) (j) (k) - TOTAL COMMON STOCKS (Cost $6,836,398) Real Estate Investment Trusts - 1.41% Annaly Capital Management, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $617,648) *See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued June 30, 2010 Preferred Securities - 6.36% Shares Value Comcast Corp., - Series B, 7.000% $ Eurofresh Holding Company, Inc. - Series A, 10.000% (a) (h) (j) (k) KeyCorp Capital X, 8.000% Public Storage - Series E, 6.750% Western United Holding - Series A, 6.260% (a) (b) (h) (k) TOTAL PREFERRED SECURITIES (Cost $4,536,738) Income Trusts - 3.33% Oil Royalty Trusts - 3.33% Penn West Energy Trust Provident Energy Trust TOTAL INCOME TRUSTS (Cost $1,729,524) Warrants - 0.00% Bally Total Fitness Holdings Corp., expires 09/01/2014 (a) (h) (j) - TOTAL WARRANTS (Cost $0) - Principal Corporate Bonds - 51.15% Amount Alcoa, Inc., 5.550%, 02/01/2017 $ Altria Group, Inc., 9.950%, 11/10/2038 American Airlines, Inc., Series 91C2, 9.730%, 09/29/2014 (c) (h) American International Group, Inc., 9.000%, 02/28/2028 (e) Bridgemill Finance, LLC, 8.000%, 07/15/2017 (f) (h) Clearwire Communications LLC 12.000%, 12/01/2015 (f) CNA Financial Corp., 7.350%, 11/15/2019 Farmers Insurance Exchange, 8.625%, 05/01/2024 (f) Forster Drilling Corp., 10.000%, 01/15/2013 (a) (d) (f) General Electric Capital Corp., 6.875%, 01/10/2039 Kinder Morgan Energy Partners, 6.550%, 09/15/2040 Lehman Brothers Holdings, 8.500%, 05/23/2022(a) (b) (d) Leiner Health Products, Inc., 11.000%, 06/01/2012(a) (d) Lucent Technologies, Inc., 6.450%, 03/15/2029 Mercer International, Inc., 9.250%, 02/15/2013 Metlife Capital Trust X, 9.250%, 04/08/2038 (e) (f) MGM Mirage, Inc., 13.000%, 11/15/2013 North Atlantic Trading Co., Inc., 10.000%, 03/01/2012 (f) O&G Leasing, LLC, 10.500%, 09/15/2013(a) (d) (f) Pioneer Natural Resources Co., 7.500%, 01/15/2020 Plaza Orlando Condo Association, Inc., 5.500%, 05/15/2031 (f) (h) (k) *See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued June 30, 2010 Principal Corporate Bonds - 51.15% - continued Amount Value Reinsurance Group of America, 6.450%, 11/15/2019 $ $ Schwab Capital Trust I, 7.500%, 11/15/2037 (e) Wise Metals Group, LLC, 10.250%, 05/15/2012 Zions Bancorp, 7.750%, 09/23/2014 TOTAL CORPORATE BONDS (Cost $25,880,110) Reverse Convertible Notes - 7.62% Barclays Bank, 9.750%, 10/25/2010 convertible to JPMorgan Chase JPMorgan Chase, 15.500%, 12/01/2010 convertible to Wells Fargo & Co. Royal Bank of Canada, 12.250%, 10/19/2010 convertible to Citigroup, Inc. Royal Bank of Canada, 12.000%, 11/09/2010 convertible to Bank of America Corp. TOTAL REVERSE CONVERTIBLE NOTES (Cost $3,750,000) Foreign Bonds Denominated in US Dollars - 10.02% AES Dominicana Energia Finance S.A., 11.000%, 12/13/2015(f) BSP Finance BV, 10.750%, 11/01/2011 Fairfax Financial Holdings, 7.750%, 07/15/2037 New Asat (Finance), Ltd., 9.250%, 02/01/2011 (a) (d) Rabobank Netherland, 11.000% (e) (f) (i) UPM-KYMME Corp., 7.450%, 11/26/2027 (f) TOTAL FOREIGN BONDS DENOMINATED IN US DOLLARS (Cost $5,364,487) Certificates of Deposit - 0.34% Summit Securities CD, 8.500%, 11/29/2007 (a) (g) (h) (k) Summit Securities CD, 8.500%, 12/26/2007 (a) (g) (h) (k) TOTAL CERTIFICATES OF DEPOSIT (Cost $483,921) *See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued June 30, 2010 Money Market Securities - 3.73% Shares Value Federated Prime Obligations Fund - Institutional Shares, 0.22%(e) $ TOTAL MONEY MARKET SECURITIES (Cost $1,580,440) TOTAL INVESTMENTS (Cost $50,779,266) - 98.65% $ Other assets less liabilities - 1.35% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) As ofJune 30, 2010, subsidiary companies have filed bankruptcy. (c) Asset-backed security. (d) Issue is in default. (e) Variable rate security; the rate shown represents the yield at June 30, 2010. (f) Security exempted from registration under Rule 144A of the Securities Act of 1933.The security may be resold in transactions exempt from registration, normally to qualified institutional buyers. (g) As of June 30, 2010, company has filed bankruptcy. All interest and principal payments have been halted. (h) This security is currently valued by the Advisor, according to fair value procedures approved by the Trust. (i) Perpetual Bond - the bond has no maturity date. (j) Security received as part of a bankruptcy.Security is currently unregistered and restricted from sale. (k) Security is illiquid at June 30, 2010, at which time the aggregate value of illiquid securities is $1,208,129 or 2.85% of net assets. *See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments June 30, 2010 Common Stocks - 97.41% Shares Value Apparel Manufacturers - 2.35% VF Corp. $ Banks & Financial Services - 7.21% Bank of Nova Scotia Federated Investors, Inc. - Class B Hudson City Bancorp, Inc. Biological Products - 1.96% Meridian Bioscience, Inc. Cellular Telecommunications - 5.59% China Mobile, Ltd. (a) Vodafone Group plc (a) Coatings/Paint - 2.45% RPM International, Inc. Computer Related Services & Equipment - 5.36% Diebold, Inc. Intel Corp. Consulting Services - 1.52% CoreLogic, Inc. Consumer Products - 2.78% Kimberly-Clark Corp. Cosmetics & Toiletries - 2.63% Procter & Gamble Co./The Diversified Manufacturing Operations - 2.20% Crane Co. Diversified Minerals - 2.01% BHP Billiton, Ltd. (a) Electric Components - 10.41% Alliant Energy Corp. Emerson Electric Co. FirstEnergy Corp. Integrys Energy Group, Inc. Food & Beverage - 5.50% Coca-Cola Co/The Sysco Corp. Gas - Distribution - 2.27% Northwest Natural Gas Company Insurance - 1.09% First American Financial Corp. *See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments - continued June 30, 2010 Common Stocks - 97.41% - continued Shares Value Oil Companies - 8.65% BP PLC (a) $ Chevron Corp. Marathon Oil Corp. Royal Dutch Shell PLC (a) Pharmaceutical Goods - 12.89% Abbott Laboratories Eli Lilly & Co. GlaxoSmithKline PLC (a) Johnson & Johnson Pfizer, Inc. Restaurants - 2.74% McDonald's Corp. Retail - 2.65% Wal-Mart Stores, Inc. Semiconductors - 2.92% Linear Technology Corp. Services - 2.43% Paychex, Inc. Telephone - Integrated - 5.41% CenturyLink, Inc. Verizon Communications, Inc. Transport - Rail - 2.63% Norfolk Southern Corp. Wireless Equipment - 1.76% Nokia Corp. (a) TOTAL COMMON STOCKS (Cost $10,289,978) Real Estate Investment Trusts - 2.49% Senior Housing Properties Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $248,685) *See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments - continued June 30, 2010 Principal Corporate Bonds - 0.15% Amount Value Leiner Health Products, Inc., 11.000%, 06/01/2012 (c) $ $ TOTAL CORPORATE BONDS (Cost $199,560) Money Market Securities - 0.02% Shares Federated Prime Obligations Fund - Institutional Shares, 0.22%(b) TOTAL MONEY MARKET SECURITIES (Cost $1,806) TOTAL INVESTMENTS (Cost $10,740,029) - 100.07% $ Liabilities in excess of other assets - (0.07)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Variable rate security; the rate shown represents the yield at June 30, 2010. (c) Issue is in default. *See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Assets and Liabilities June 30, 2010 IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Assets Investments in securities: At cost $ $ $ At value $ $ $ Dividends receivable Receivable for Fund shares purchased 47 - Prepaid expenses Interest receivable 42 11 Total assets Liabilities Payable to Advisor (a) Accrued expenses Payable to administrator Payable to trustees and officers Payable to custodian Payable for Fund shares redeemed 36 - Total liabilities Net Assets $ $ $ Net Assets consist of: Paid in capital $ $ $ Accumulated undistributed net investment income (loss) - - Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on investments ) ) Net Assets $ $ $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share $ $ $ Redemption price per share (b) $ $ $ (a) See Note 4 in the Notes to the Financial Statements. (b) The redemption price per share reflects a redemption fee of 0.50% on shares redeemed within 90 days of purchase. *See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Operations For the Fiscal Year Ended June 30, 2010 IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Investment Income Dividend income (net of foreign withholding tax of $0, $ $ $ $32,725 and $5,784, respectively) Interest income Total Income Expenses Investment Advisor fees (a) Administration expenses Out-of-pocket expenses Legal expenses Custodian expenses Registration expenses Printing expenses Audit expenses Trustee expenses Insurance expenses CCO expenses Miscellaneous expenses Pricing expenses Net expenses Net Investment Income (Loss) ) Realized & Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investment securities ) ) ) Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net Increase (Decrease) in Net Assets Resulting from Operations $ $ $ (a) See Note 4 in the Notes to the Financial Statements. *See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Statement of Cash Flows For the Fiscal Year Ended June 30, 2010 Increase/ (Decrease) in Cash Cash flows from operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Accretion of discount/Amortization of premium, net ) Return of capital distributions received from underlying investments Adjustments to income from pass through entities ) Proceeds received on litigation Purchase of investment securities ) Proceeds from disposition of long term securities Purchase of short term securities, net ) Decrease in dividends and interest receivable Decrease in receivable for investments sold Decrease in prepaid expenses Increase in payable to advisor Increase in accrued expenses and expenses payable Decrease in payable for investments purchased ) Net realized loss on investment securities Change in unrealized appreciation (depreciation) on investments ) Net cash provided by operating activities Cash flows from financing activities: Proceeds from shares purchased Amount paid for shares redeemed ) Cash distributions paid ) Decrease in custodian overdraft ) Net cash used in financing activities ) Net change in cash $
